 
Exhibit 10.1
 


GOLDEN RIVER RESOURCES CORPORATION
 
SUBSCRIPTION AGREEMENT
 


Golden River Resources Corporation
Level 8, 580 St Kilda Road
South Melbourne
Victoria 3004 Australia


Attn: Peter Lee
 
Gentlemen:
 
1.           Subscription.
 
1.1           Offering.  The undersigned understands that Golden River Resources
Corporation (the “Company”) is offering to sell to investors shares (the
“Shares”) of its Common Stock, US$.001 par value (“Common Stock”) at US$0.05 per
share.
 
1.2           Manner of Subscription.  The undersigned (the “Subscriber”) hereby
subscribes for and agrees to purchase 32,448,000 Shares of Common Stock for a
purchase price of US$0.05 per share or an aggregate purchase price of
US$1,622,400 on the terms and conditions described herein.  The minimum
subscription is for 100,000 Shares unless the Company agrees to accept a lesser
subscription.  The undersigned hereby tenders to the Company a check made
payable to the order of “Golden River Resources Corporation” in the amount
indicated above and two executed copies of this Subscription Agreement.
 
1.3           Offering Period.  The undersigned agrees that this subscription
is, and shall be, irrevocable, but his or her obligations hereunder will
terminate if this subscription is not accepted by the Company by March 31, 2011
or such later date as may be designated by the Company, but not later than June
30, 2011 (the “Outside Date).  The Company reserves the right, in its sole
discretion, to accept or reject this subscription, in whole or in part, for any
reason, at anytime through the Outside Date, as such date may be extended by the
Company in its sole discretion.
 
1.4 Closing.  The undersigned acknowledges and agrees that the closing of this
Offering is conditioned upon the receipt and acceptance by the Company of
subscriptions for a minimum of 500,000 shares (“Minimum Subscription”) prior to
the Outside Date and will be closed in several tranches between the date of this
subscription agreement and March 31, 2010.


The undersigned acknowledges and agrees that the subscriber funds will be
retained by the Company and utilized for working capital if the subscription is
accepted prior to the Outside Date, and shall be promptly refunded to the
Subscriber if not so accepted prior to the Outside Date.  The Company shall
promptly notify the Subscriber of the acceptance of his or her subscription
and/or termination of the Offering.  If this subscription is rejected, the
subscription payment will be promptly returned to the undersigned without
interest or deduction and this Subscription Agreement shall have no force or
effect.
 


2.           Representations, Warranties and Covenants of the Subscriber.
 
2.1           Representations and Warranties; Risk Factors.  The Subscriber, by
signing this Subscription Agreement, represents and warrants to the Company that
the Subscriber:
 
 
 
25

--------------------------------------------------------------------------------

 
 


(a)           All Common Stock purchased by him are being acquired by him for
his own account (or for accounts for which he has sole investment discretion)
for investment, without any intention of selling, further distributing, or
otherwise disposing of the Common Stock.
 
(b)           None of the Common Stock is registered under the United States
Securities Act of 1933, as amended (the “1933 Act”) or any state securities
laws.  The Subscriber understands that the offering and sale of the Common Stock
is intended to be exempt from registration under the 1933 Act by virtue of
Section 4(2) and/or Section 4(6) thereof and/ or the provisions of Regulation D
promulgated thereunder, based, in part, upon the representations, warranties and
agreements of the Subscriber contained in this Subscription Agreement.
 
(c)           The Subscriber is not an underwriter, dealer, distributor or other
person who is participating, pursuant to a contractual agreement, in the
distribution of the Common Stock offered or sold in reliance on Regulation D.
 
(d)           The Subscriber must bear the substantial economic risks of the
investment in the Common Stock indefinitely because none of the Common Stock may
be sold, hypothecated or otherwise disposed of unless subsequently registered
under the 1933 Act and applicable state securities laws or an exemption from
such registration is available (including under Regulation S).  Legends shall be
placed on the certificates, representing the Common Stock to the effect that
they have not been registered under the 1933 Act or applicable state securities
laws and appropriate notations thereof will be made in the Company’s stock
books.
 
(e)           Neither the Securities and Exchange Commission nor any state
securities commission has approved the Common Stock.
 
(f)           In evaluating the suitability of an investment in the Company, the
Subscriber has not relied upon any representation or other information (oral or
written) other than as stated in the Form 10-K for the year ended June 20, 2010,
the Form 10-Q for the quarter ended September 30, 2010, in public announcements,
filings with the SEC by the Company or as contained in documents or answers to
questions so furnished to the Subscriber by the Company.
 
(g)           The Subscriber is aware that an investment in the Common Stock
involves a high degree of risk, and has carefully read and considered the
matters set forth in the Form 10-K for the year ended June 30, 2010, the Form
10-Q for the quarter ended September 30, 2010, in public announcements, filings
with the SEC by the Company that has been provided to Subscriber.
 
(h)           The Subscriber acknowledges that estimates or projections included
in the Form 10-K for the year ended June 30, 2010 and the Form 10-Q for the
quarter ended September 30, 2010, in public announcements, filings with the SEC
by the Company, that have been provided to Subscriber, if any, were prepared by
the Company in good faith but that the attainment of such projections and
estimates cannot be guaranteed by the Company.
 
(i)           No oral or written representations have been made, or oral or
written information furnished, to the Subscriber in connection with this
offering which are in any way inconsistent with the information contained in the
Form 10-K for the year ended June 30, 2010 and the Form 10-Q for the quarter
ended September 30, 2010, or in public announcements, filings with the SEC by
the Company, that have been provided to Subscriber.
 
(j)           The Subscriber may not directly or indirectly, sell, assign,
transfer, pledge, give, subject to lien or security interest or otherwise
dispose of or encumber, or participate in the underwriting of any such
distribution or transfer of (collectively “Transfer”) any Common Stock in
violation of this Subscription Agreement.  Subscriber further  covenants,
warrants and represents to the Company that (i) it will not act in any way that
would constitute it to be an underwriter of such Common Stock within the meaning
of the 1933 Act, and (ii) during the one year period following the Closing,
neither the Subscriber nor any of his or her affiliates will, directly or
indirectly, hold or maintain any short position in or engage in hedging
transactions with respect to the Common Stock or any other securities of the
Company.
 
(k)           No actual or purported Transfer of Common Stock or any interest
therein, whether voluntary or involuntary, not in accordance with the provisions
of this Subscription Agreement and or applicable law shall be valid or effective
to grant to the purported transferee of such Common Stock or interest therein
any right, including without limitation the right to cause the registration of
such Common Stock on the books of the Company in the transferees’s name or on
its behalf, to receive dividends, to receive any distributions upon the
dissolution, liquidation or winding up of the affairs of the Company or to vote
any shares of capital stock, title or interest in or to such Common Stock, and
the transferor of such Common Stock, until such Transfer or purported Transfer
shall be rescinded, shall not be entitled to, and hereby specifically waives,
all such right, title and interest in and to such Common Stock from the date of
such Transfer or purported Transfer.
 
(l)           The Subscriber will, prior to any attempted Transfer of Common
Stock, give written notice to the Company expressing its desire to effect such
transfer and describing in detail the proposed transfer.  Upon receiving such
notice, Company shall present copies thereof to counsel for the Company to
evaluate said Transfer pursuant to the 1933 Act and the Securities Exchange Act
of 1934, as then in force, or any similar statute, and applicable state
securities law.
 
 
 
26

--------------------------------------------------------------------------------

 
 
(m)           The Subscriber does not presently have any reason to anticipate
any change in his circumstances or any other particular occasion or event which
would cause it to sell any of the Common Stock.
 
(n)           The Subscriber is fully aware that in agreeing to sell and issue
such Common Stock to it and in entering this Subscription Agreement, the Company
is relying upon the truth and accuracy of the representations and warranties of
the Subscriber made herein.
 
(o)           The Subscriber is experienced in investing in junior exploration
mining companies.  The Subscriber has been granted the opportunity to ask
questions of, and receive answers from, the Company concerning the terms and
conditions of this offering, the Company, and the Form 10-K for the year ended
June 30, 2010 and the Form 10-Q for the quarter ended September 30, 2010, in
public announcements, filings with the SEC by the Company, that have been
provided to Subscriber and to obtain such additional information as it deems
necessary to verify the accuracy of the information contained in the offering
materials or which otherwise may be desired to make an informed investment
decision.
 
3.           Disclosure.
 
This offering is limited to accredited investors in reliance upon exemptions
contained in the 1933 Act and Regulation D thereunder and applicable state
securities laws.  Accordingly, the Company is offering the Common Stock
utilizing this Subscription Agreement rather than a formal private offering
memorandum.  The undersigned understands that this Subscription Agreement and
the Form 10-K for the year ended June 30, 2010 and the Form 10-Q for the quarter
ended September 30, 2010, in public announcements and filings with the SEC by
the Company that have been provided to Subscriber contains less information that
would be included in a private offering memorandum.  In making an investment
decision Subscribers must rely on their own examination of the Company and the
terms of the Offering, including the risks involved.
 
4.           Risk Factors.
 
The undersigned acknowledges and agrees that he or she has been advised by the
Company that an investment in the Company involves a high degree of risk,
including the risk that the Subscriber may lose his or her entire investment in
the Company.  Without limiting the generality of the foregoing, the undersigned
acknowledges that he or she has been apprised of the risks factors set out in
the Form 10-K for the year ended June 30, 2010 and the Form 10-Q for the quarter
ended September 30, 2010, in public announcements, filings with the SEC by the
Company that has been provided to Subscriber.
 
5.           Indemnification and Hold Harmless.
 
If the Subscriber breaches any of the agreements, representations or warranties
which the Subscriber has made in his or her Subscription Agreement, the
Subscriber shall indemnify and hold harmless the Company (and their respective
employees, agents, and affiliates) against any claim, liability, loss, damage or
expense (including attorneys’ fees and other costs of investigating and
litigating claims) caused, directly or indirectly, by the Subscriber’s breach.
 
6.           Confidentiality.
 
This Subscription Agreement and the Summary Term Sheet is personal to each
Offeree and does not constitute any offer to any other person.  Each prospective
purchaser, by accepting delivery of this Subscription Agreement, agrees not to
disclose to anyone, other than his or her professional advisors, the contents of
the Subscription Agreement, to make no copies of this Subscription Agreement and
if the offeree does not purchase any shares, to return this Subscription
Agreement to the Company at the above address.
 
7.           Miscellaneous.
 
7.1           Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to agreements made and to be performed entirely
within Delaware.
 
7.2           Entire Agreement; Waiver.  This Agreement constitutes the entire
agreement between the parties and supersedes any prior agreements or
understanding between them.  This Agreement may not be modified in any manner
unless in writing and signed by the party against whom enforcement thereof is
sought.  No waiver of any breach or condition of this Agreement shall be deemed
to be a wavier of any subsequent breach or condition of a like or different
nature.
 
7.3           Binding Effect.  This Agreement and all the terms and provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto, and their respective successors and permitted assigns; provided that,
this Agreement may not be assigned by Subscriber without the Company’s prior
written consent.
 
7.4           No Third Party Beneficiaries.  The provisions of this Agreement
and of any other agreement between the Company and Subscriber are solely for the
benefit of the Company and Subscriber and may be changed, terminated or revoked
in any manner at any time by mutual agreement between the Company and Subscriber
without notice or liability to any other person.
 
 
 
27

--------------------------------------------------------------------------------

 
 
7.5           Further Assurances.  Each of the parties hereto agrees to execute,
acknowledge, deliver, file, record and publish such further certificates,
instruments, agreements and other documents and to take all such further action
as may be required by law or be necessary or appropriate in order to carry out
the provisions of this Agreement.
 
7.6           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
 
7.7           Section Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
manner, or be deemed to interpret in whole or in part any of the terms or
provisions of this Subscription Agreement.
 
 
 
28

--------------------------------------------------------------------------------

 
 
EXECUTION PAGE
 
IN WITNESS HEREOF, the Subscriber has executed this Subscription Agreement.
 
 
SUBSCRIBER:
 
Name (Print)     NORTHERN CAPITAL RESOURCES CORPORATION
    First                        Middle                                                         Last
 
Address of
Residence
 
PO Box 6315
St Kilda Road Central
Melbourne
Vic Australia
8008
 
Street or P.O. Box Number
City
State
Zip



Social Security Number or Tax Identification
Number:                                                                                                                                          
 
 

 1.  No. of shares Subscribed for: 32,448,000                          ;      
 2.  Total Payment obligation: US$0.05 per share, payable upon subscription.    
   3.  Checks delivered herewith: US$1,622,400

 
Date December 31, 2010
 
Signature       /s/ J I Gutnick
 
Name              J I Gutnick
 
 
 
ACKNOWLEDGED AND AGREED:
 
GOLDEN RIVER RESOURCES CORPORATION
 
 
By    /s/ P J Lee


Be sure to include:


(1)  Your check for your subscription;
(2)  Two signed copies of this Subscription Agreement





 
29